Citation Nr: 1641547	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a total rating due to unemployability caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) in May 2009 that established service connection for anxiety and assigned a 10 percent rating, effective October 16, 2008.

In June 2011, during the pendency of the appeal, the Veteran had a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2011, the Veteran filed a claim for a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  

In September 2013, the Board of Veterans' Appeals remanded these issues for further development.  While on remand, an increased rating of 30 percent was assigned service-connected anxiety disorder.  However, as that increase does  not represent a full grant of benefits sought on appeal, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).


FINDINGS OF FACT

1.  Anxiety disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  During the appeal period, the Veteran has had at least an 80 percent combined rating for multiple service-connected disabilities, with his service-connected kidney disease rated at 60 percent disabling.  

3.  The Veteran has two years of college education and a long career as a postal clerk.

4.  The Veteran's service-connected disabilities, by themselves, do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Since service connection became effective October 16, 2008, the criteria for a rating in excess of 30 percent for anxiety have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2015).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appeal for an increased rating for service-connected anxiety disorder arises from the Veteran's disagreement with the 10 percent rating which the RO assigned after it granted service connection in May 2009.  That rating became effective October 16, 2008.  The Veteran disagreed with that rating, and this appeal ensued.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream issues, such as the rating assigned, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001).  

VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the TDIU claim was satisfied by a letter in May 2012.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence which could substantiate either claim.  Furthermore, VA has obtained an adequate examination for these claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the April 2011 hearing with the undersigned Veterans Law Judge, the Veteran testified that the 30 percent rating for service-connected anxiety did not adequately compensate the severity of that disorder.  The Veteran stated that it caused him memory problems, impaired sleep, and nightmares and that it limited his ability to socialize.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2015).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental disorders, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to an rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, the VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

In order to ate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an appeal, a Veteran may experience multiple distinct degrees of disability that might result in the assignment of different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2008 letter, the Veteran's wife stated that for years the Veteran had experienced terrible nightmares in which he screamed and bolted out of the room.  She reported that sometimes he caused damage to the doors or walls.  She noted on one occasion, he tried to choke her while having a nightmare.  She reported that at other times, he stared at the trees or ground for extended periods.  

In April 2009, the Veteran was examined by VA to determine the severity of the service-connected anxiety disorder.  Symptoms reported by the Veteran included avoidance, feeling detached, a restricted range of affect, poor sleep, irritability, poor concentration, hypervigilance, and startle response.  He reported good relationships with his wife, children, grandchildren, and half-sister.  It was noted that both of his daughters lived with him and added to his stress.  He stated that he had a half a dozen real close friends.  He noted that he did not drink anymore and that he had had to limit his friends when he stopped drinking.  The Veteran stated that he enjoyed doing things with his wife on the weekends, such as going out to dinner and concerts.  He and his wife were often confined taking care of his two year old grandchild, because his daughter worked at night.  He went to night clubs and was the designated driver for others.  He stated that he had had a violent or assaultive incident at work in 2001, but none since.  He reportedly had no significant problems with social interactions but he tended to isolate himself.  

On examination, the Veteran was tense, and his affect and mood were constricted and anxious.  He was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, and he was cooperative, friendly, and attentive toward the examiner.  He was able to spell a word forward and backward, and he was oriented to time, place, and person.  His thought process and content were unremarkable, and he demonstrated no delusions or hallucinations.  He understood that he had a problem, as well as the outcome of his behavior.  He was of average intelligence and able to interpret proverbs appropriately.  It was noted that he had two years of college education.  

On further examination, there was no evidence of sleep impairment, inappropriate behavior, or obsessive or ritualistic behavior.  In addition, there was no evidence of panic attacks or suicidal or homicidal ideation.   Psychological testing suggested that the Veteran was experiencing a moderate amount of distress.  Testing of individuals with similar profiles was often noted to harbor feeling of hostility with some problems modulating their emotions.  He reportedly lacked trust in others; that he isolated from others; and that he tended to be anxious and depressed.  He presented with multiple somatic complaints and responded to stress by developing physical symptoms.  He lacked self-esteem and felt guilty about his perceived failures.  

Following the examination, the diagnosis was anxiety disorder, not otherwise specified.  The VA examiner assigned a GAF of 65.  The examiner opined that the Veteran's anxiety resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was, generally, functioning satisfactorily, with routine behavior, self-care, and normal conversation.  

The Veteran has received regular psychiatric care from VA since 2009.  His primary complaints have been depression, anxiety, insomnia, nightmares, and intrusive thoughts of Vietnam.  He has consistently denied suicidal or homicidal ideation.  His assigned GAF has ranged from 45 to 50.  In August 2011, the treating VA psychiatrist stated that the Veteran was unemployable.

In March 2012, the Veteran's spouse wrote to VA stating that the Veteran was having increasing difficulty with memory.  During a VA neuropsychological consultation in April 2012, the examiner noted that the Veteran had memory errors, and a mild decline in the ability to independently perform activities of daily living.  The examiner stated that those manifestations were concerning for neurodegeneration.  The examiner further noted that while the Veteran's stress was a contributing factor, his errors on memory testing were at the cutoff typically used to screen for cases of dementia.  They suggested the presence of a primary memory deficit.  In July 2012, VA neuropsychological testing was consistent with a diagnosis of dementia, probably vascular type.  In March 2013, an MRI of the Veteran's brain revealed small areas consistent with sequelae of chronic microvascular ischemia. Findings were also consistent with a moderate generalized brain volume loss/involutionary changes. 

In October 2013, the Veteran was reexamined by VA to determine the severity of service-connected anxiety.  He reported mild memory loss, such as forgetting names, directions, or recent events; disorientation to time or place; and intermittent nightmares.  He also reported problems with concentration related to dementia and an exaggerated startle response.  It was noted that he took psychotropic medication, and medication for Alzheimer's disease.  

The Veteran stated that he lived a good life and enjoyed going on vacations. He noted that he had traveled quite a few places like Puerto Rico and New England.  He reported that he had a good relationship with all of his family and several close friends in the local area.  He stated that he lived a quiet life and enjoyed himself a lot more than when he was drinking.

On examination, the Veteran was clean and neatly groomed and was pleasant and cooperative with interviewer.  Multiple times throughout the evaluation the veteran stated "I quit drinking alcohol about 15 years ago" and each time he made the statement it was said as if he didn't realize he was repeating himself.  He reported the date as being 2012, and guessed it was October when given three choices.  He guessed the day of the week was Friday, when it was actually Thursday.  His speech rate and tone were normal, and there was no gross impairment in thought processes or communication.  His thought content and progression were within normal limits, and he had no difficulty in understanding complex commands.  His abstract reasoning was also within normal limits.  He denied the presence of any suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations, nor was there evidence of grossly inappropriate behavior.  

On further examination, the Veteran's fund of knowledge was good, and his intelligence was average.  However, his attention and concentration were decreased, and he was unable to spell a common five-letter word forwards and backwards.  In addition, the examiner found that the Veteran's memory had declined.  He was unable to provide any details of his recent activities or what he ate for dinner last night.  He could identify the current President of the United States but could not recall the name of the previous two.  Further, he was unable to recall three of three words he had been instructed to repeat after five minutes.  Cues did not help him recall those words.  Insight and judgment were limited, but fair.  Although the Veteran denied that his mental disorder had an impact on activities of daily living, the examiner opined that the Veteran was not capable of managing his financial affairs.  It was noted that the Veteran had retired from the Post Office after a 30 year career.  However, the examiner opined that there were no occupational limitations secondary to the Veteran's service connected anxiety disorder.  The examiner found it unlikely that anxiety would impair the Veteran in a work environment that required frequent interactions with customers, co-workers, or supervisor; moving machinery or equipment; driving; concentration and focus normally found in most jobs; a fast paced, complex, and/or frequently changing environment; or a rigid adherence to a set work schedule.

Following the examination, the relevant diagnoses were dementia, not otherwise specified; anxiety disorder, not otherwise specified, mild; and alcohol dependence in full, sustained remission.  The examiner opined that the Veteran had total occupational and social impairment which was 100 percent related to the dementia, not otherwise specified.  The examiner found no impairment from the anxiety disorder, which the examiner classified as very mild.  The examiner assigned a GAF of 75+ based solely on the service-connected anxiety.  

The foregoing evidence shows that the Veteran's service-connected anxiety disorder is manifested primarily by tension, an anxious mood, and constricted affect, and reports that he tends to self-isolate.  He does not demonstrate a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking.  Although he also has significant problems with memory, attention, orientation, and concentration and tends to repeat himself, those problems are shown to be associated with the larger, nonservice-connected diagnosis of dementia.  The Board finds that the preponderance of the evidence shows that the frequency, severity, and duration of the manifestations of the Veteran's anxiety are relatively mild and productive of no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functions satisfactorily, with routine behavior, self-care, and normal conversation.  Despite reports of self-isolation, he maintains close relationships with all of his family and has at least a half dozen close friends.  In addition, he enjoys going out to dinner, and concerts and night clubs.  He also enjoys traveling and acknowledges that he has had a good life.  On balance, the Board finds that the findings do not meet or more nearly approximate the schedular criteria for a rating in excess of the 30 percent currently in effect.  The Board finds that the service-connected anxiety disorder does not cause occupational and social impairment with reduced reliability and productivity due to the mental disorder symptoms.  Accordingly, an increased rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected anxiety.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015).  

The Veteran's service-connected anxiety is manifested, primarily, by signs and symptoms of tension, an anxious mood and constricted affect, and reports that he tends to self-isolate.  Those manifestations are contemplated by the schedular criteria in 38 C.F.R. § 4.130, Diagnostic Code 9413 and the General Formula for Rating Mental Disorders, which considers the social and occupational impairment due to all service-connected mental disorder symptoms.  The Board finds nothing exceptional or unusual about the Veteran's anxiety disorder, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  

The Board finds that the evidence does not suggest that any of the related factors are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected anxiety disorder has resulted in any hospitalizations or that anxiety, alone, caused marked impairment with employment.  The Board finds, therefore, that the Veteran's service-connected anxiety does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2015).  The most recent VA examination did not find marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veteran also contends that his multiple service-connected disabilities effectively preclude him from securing and following a substantially gainful occupation.  Therefore, he maintains that a TDIU is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is also against that claim.  

To establish TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Since the Veteran filed his claim for a TDIU, he has had at least an 80 percent combined rating with one disability, kidney disease, rated 60 percent disabling.  Since October 16, 2013, the Veteran has had a combined rating of 90 percent for service-connected kidney disease, rated 80 percent; anxiety disorder, rated 30 percent; diabetes mellitus, rated 20 percent; residuals of surgery to remove a pilonidal cyst, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; and erectile dysfunction, rated 0 percent.  Therefore, the Board finds that throughout the appeal period, the Veteran's ratings have met the percentage criteria set forth in 38 C.F.R. § 4.16.  The question, then, is whether the Veteran is unemployable due to any or all of those disabilities.  

VA examinations in January 2011, December 2011, and June 2012, have consistently shown no significant occupational impact from the Veteran's service-connected kidney disease, anxiety, diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  

In October 2013, the Veteran was examined by the VA to determine the severity of each of his service-connected disabilities.  Following that examination, the examiner opined that (1) The Veteran can do sedentary work and heavy physical labor with his pilonidal cyst scar; (2) The Veteran can do sedentary work and moderate physical labor with his pilonidal cyst condition; (3) The Veteran can do sedentary work and light physical labor with his type II diabetes; (4) The Veteran can only do sedentary work with his chronic kidney disease stage III, but would need frequent bathroom breaks; (5) The Veteran can do sedentary work and heavy physical labor with his erectile dysfunction; and (6) The Veteran can do sedentary work and moderate physical labor with his bilateral lower extremity diabetic peripheral neuropathy.  The Veteran also underwent a VA psychiatric examination which showed that his service-connected anxiety was only mildly disabling.  The examiner opined that there were no occupational limitations secondary to the service connected anxiety disorder.  The examiner found it unlikely that anxiety would impair the Veteran in a work environment that required frequent interactions with customers, co-workers, or supervisor; moving machinery or equipment; driving; concentration and focus normally found in most jobs; a fast paced, complex, and/or frequently changing environment; or a rigid adherence to a set work schedule.

In sum, the foregoing evidence shows that the Veteran can perform at least sedentary employment despite the multiple service-connected disabilities.  The Veteran has two years of college education and has lengthy work experience as a postal clerk.  The Board finds the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  There is no competent objective evidence to the contrary; and therefore, the claim for a TDIU is denied.  

In arriving at this decision, the Board notes that the Veteran has significant impairment from nonservice-connected dementia.  However, it must be emphasized that nonservice-connected disabilities are not considered in determining whether TDIU is warranted.  

The Board finds that the preponderance of the evidence is against the claim for TDIU.  Therefore, the claim for TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder is denied.

Entitlement to TDIU is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


